RICE, C. J.,
Dissenting. — In the case of Livingston v. Jefferson, Fed. Cas. No. 8411, Marshall, sitting as circuit justice, pointed out that the rule of law classifying trespass upon real property as a local action is extremely artificial and arbitrary and often leads to the “inconvenience of a dear right without a remedy.”
I think the majority opinion in the case of Little v. Chicago, St. P., M. & O. R. Co., 65 Minn. 48, 60 Am. St. 421, 67 N. W. 846, 33 L. R. A. 423, is sound in principle and should be followed in this state. The objections urged by Justice Buck in his dissenting opinion in that ease on the ground of policy apply with equal force to all transitory actions. (See, also, Peyton v. Desmond, 129 Fed. 1, 63 C. C. A. 651.)
There is another reason why I cannot concur. The question of jurisdiction was not raised by appellant in the court below nor in this court. It was raised by this court of its own motion. This court should not of its own motion dismiss an action after judgment unless the judgment is clearly void for lack of jurisdiction. That the matters discussed in the majority opinion do not relate essentially to jurisdiction follows from the language of Mr. Justice Gray in Huntington v. Attrill, 146 U. S. 657, 13 Sup. Ct. 224, 36 L. ed. 1123: “Whether actions to recover pecuniary damages for trespasses to real estate .... are purely local, or may be brought abroad, depends upon the question whether they are viewed as relating to the real estate, or only as *44affording a personal remedy.....And whether an action for trespass to land in one state can be brought in another state depends on the .view which the latter state takes of the nature of the action.” (See, also, Sentenis v. Ladew, 140 N. Y. 463, 37 Am. St. 569, 35 N. E. 650.)
Unlimited jurisdiction is granted to district courts by our constitution in all cases of law and equity. This jurisdiction cannot be limited by the legislature. (Fox v. Flynn, 27 Ida. 580, 150 Pac. 44; State v. Snook, 34 Ida. 403, 201 Pac. 494.) The judgment in this court was not void for want of jurisdiction in the district court, and, if affirmed, would be entitled to full faith and credit under the federal constitution.
In this case the respondents waived any question of jurisdiction by bringing their action in a court of this state. The appellant also waived its objection to the jurisdiction by answering to the merits and by failing to assign as error in this court want of jurisdiction in the court below. I think such waiver should be given effect and the jurisdiction should be sustained.